Case 3:17-bk-33479-SHB        Doc 67 Filed 04/27/21 Entered 04/27/21 14:17:40         Desc
                              Main Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE



IN RE:         Loretta M. Jones                         #17-33479-SHB
                                                        Chapter 13


                   NOTICE BY CHAPTER 13 TRUSTEE PURSUANT TO
             FEDERAL BANKRUPTCY RULE 3002.1(f) OF FINAL CURE PAYMENT
                   TO PRINCIPAL RESIDENCE MORTGAGE CLAIMANT

         The Chapter 13 Trustee hereby certifies that the Debtor(s) has completed all payments
under the Chapter 13 plan as necessary to be eligible for a discharge under 11 U.S.C. §1328;
and, that the Chapter 13 Trustee has made a final disbursement to creditors, including U.S.
Bank Trust, National Association, as Trustee of the Igloo Series IV Trust, %SN Servicing
Corporation which holds a claim secured by a security interest in the Debtor(s)’ principal
residence. A pre-petition allowed mortgage arrearage in the amount of $5,081.62 has been
paid in full by the Chapter 13 Trustee. In addition, the Chapter 13 Trustee has paid this
creditor: a total of $27,539.91 in ongoing mortgage payments sufficient to bring this mortgage
current through and including the month of April 2021; plus $0 in post-petition supplemental
claims.
         As a creditor holding a security interest in property secured by the Debtor(s)’ principal
residence, be advised that you are required to file a response to this Notice of Final Cure
Payment pursuant to Federal Bankruptcy Rule 3002.1(g) which provides that within twenty-one
(21) days after service of this Notice the holder shall file and serve on the debtor, debtor’s
counsel, and the trustee a statement indicating (1) whether it agrees that the debtor has paid in
full the amount required to cure the default on the claim, and (2) whether the debtor is
otherwise current on all payments consistent with §1322(b)(5) of the Code. The statement
shall itemize the required cure or post-petition amounts, if any, which the holder contends
remains unpaid as of the date of the statement; and the statement, shall be filed as a
supplement to the holder’s proof of claim.
Case 3:17-bk-33479-SHB      Doc 67 Filed 04/27/21 Entered 04/27/21 14:17:40        Desc
                            Main Document     Page 2 of 2




        SUBMISSION AND CERTIFICATE OF SERVICE BY CHAPTER 13 TRUSTEE

Based on information and belief, the Chapter 13 Trustee hereby certifies the correctness of the
facts contained in this Notice of Final Cure Payment and hereby certifies that a true and exact
copy of the same has been serviced by electronic mail and/or by first class United States mail
postage prepaid on this 27th day of April 2021.




                                                   s/ Gwendolyn M. Kerney, w/perm rhr
                                                   GWENDOLYN M. KERNEY, #07280
                                                   Chapter 13 Trustee
                                                   PO Box 228
                                                   Knoxville, TN 37901
                                                   (865) 524-4995
Loretta M. Jones (USM)
7409 Glastonbury Road
Knoxville, TN 37931

Brent T. Strunk, Attorney (ECF)
Brackett & Strunk, Pllc

Tiffany DiIorio (ECF)
United States Trustee’s Office


US Bank Trust, National Association (USM)                Michelle R. Ghidotti (ECF)
%SN Servicing Corportation                               The Law Offices of Michelle Ghidotti
353 Fifth Street
Eureka, CA 95501-
